                 Case 13-30646         Doc 69   Filed 01/24/19   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

In re:                                          :
                                                :
TAMARA K. McCRAE,                               :   Case No.: 13-3-0646-WIL
                                                :   Chapter 13
                                                :
                             Debtor.            :
                                                :

                     NOTICE OF FINAL CURE PAYMENT AND
                          OPPORTUNITY FOR HEARING
           ___________________________________________________________

       PLEASE TAKE NOTICE, pursuant to Bankruptcy Rule 3002.1(f), that Timothy P.
Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”) has made the final payment
provided in the confirmed plan to cure the default on the claim secured by the Debtor(s)’
personal residence stated in the allowed proof of claim filed on behalf of:

JPMorgan Chase Bank, National Association whose successor in interest is
U.S. Bank Trust National Association
c/o SN Servicing Corp.
323 5th Street
Eureka, CA 95501
Acct No. 4268

The Trustee has no knowledge of and makes no representation concerning payment of other
default amounts or post-petition amounts not provided for and funded in the confirmed plan.

        PLEASE TAKE NOTICE, that, pursuant to Bankruptcy Rule 3002.1(g), no later than
21 days after service of this Notice, the holder of the secured claim, or assignee, may file and
serve on the Debtor(s), the attorney for the Debtor(s), and the Trustee, a statement indicating
whether it agrees that the Debtor has paid the amount required to cure the default and whether,
consistent with 11 U.S.C. §1322(b)(5), the Debtor is otherwise current on all payments. The
statement shall itemize any required cure or post-petition amounts that the holder contends
remain unpaid as of the date of the statement. Upon the timely filing of a statement by the
claimant, the Debtor(s) or the Trustee may file a motion requesting a hearing to determine
whether the amount required to cure the default and all required post-petition amounts have been
paid in full.

FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice as provided for under Bankruptcy Rule 3002.1(g), the Court may enter an order
declaring that the Debtor(s) has cured the default and that no amounts are unpaid as of the
date of this Notice.
                   Case 13-30646       Doc 69    Filed 01/24/19    Page 2 of 2




                                                      Respectfully submitted,



January 23, 2019                                      /s/ Timothy P. Branigan_    \_______
                                                      Timothy P. Branigan (Fed. Bar No. 06295)
                                                      Chapter 13 Trustee
                                                      9891 Broken Land Parkway, #301
                                                      Columbia, Maryland 21046
                                                      (410) 290-9120

                                       Certificate of Service

       I hereby certify that the following persons are to be served electronically via the CM/ECF
system:

L. Jeanette Rice, Esq.                                Joshua Welborn, Esq.

Kevin Feig, Esq.

I caused a copy of the pleading above to be sent on January 24, 2019 by first-class U.S. mail,
postage prepaid to

SN Servicing Corporation
Attn: Robin P. Arkley, II, President
323 5th Street
Eureka, CA 95501

Tamara K. McCrae
7110 Sheffield Drive
Temple Hills, MD 20748


                                                  /s/ Timothy P. Branigan____            ____
                                                  Timothy P. Branigan




                                                -2-
